DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-8, 10-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowe et al. [US 2015/0312327] in view of Fowe [US 2017/0191834] and further in view of Tengler et al. [US 2006/0226968; Tengler].  

Per claim 11. Fowe 327’ discloses an apparatus for variable speed sign speed-limit estimation without a camera, comprising:
a memory 704 [Fig. 7] configured to store probe data collected at a plurality of vehicles associated with a road segment, the probe data describing speeds of vehicles downstream of the variable speed sign across a plurality of lanes for the road segment [para. 59, 18, 21 and 29]; and  	 a controller 702 [Fig. 7] configured to perform a plurality of different speed modes multi-modality detection and clustering algorithm on the speeds of vehicles segments of the variable speed sign across the plurality of lanes, wherein clustering algorithm identifies multiple modes in the speeds of vehicles segments of the variable speed sign across the plurality of lanes [para. 37 and 40];
wherein the controller defines a first representative speed or the second representative speed for a fist mode of the probe data (e.g. first bucket) and a second representative speed for a second mode of the probe data (e.g. second bucket) and assigns the first representative speed to a first lane of road segment and the second representative speed to a plurality of lanes of the road segment including a second lane of the road segment [Figs. 3-4 and para. 20, 30, 33 and 37]
wherein the controller is configured to estimate a variable speed sign based on the first representative speed or the second representative speed calculated from the cluster probe data  [Fig. 2 and para. 21, 28-31 and 33] the data bucket comprises speed-related information which to be displayed in a respective lanes.  Fowe 327’ does not explicitly mention that the multiple of different speeds detection is a multi-modality detection of vehicles downstream.  Fowe 834’ teaches a road segments with multi-modal traffic patterns, including a multi-modality detection algorithm and clustering one or more speed clusters of the downstream vehicles [see Figs. 2-3 and para. 21 and 66].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the multi-modality detection taught by Fowe 834’ to the calculation of Fowe 327’, as for the reason of part available at the time, since the multiple different speed detection feature also known in the art, for detecting a plurality different speeds of vehicles traveling at the segments of the road. 
Fowe 327’ not explicitly mention that the estimation of variable speed sign without use of a camera.  Tengler teaches a system and method for determining traffic conditions, comprising a display for displaying the estimate of the variable speed sign without use of a camera [see Fig. 4 and para. 35], the display of Fig. 4 shows a plurality of speed assigned for each of a plurality lane and the information received at vehicle from traffic operations center 40 [see Fig. 3 and para. 23], that the estimate of the variable speed sign displayed without use of a camera.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the estimate of the variable speed sign without use of a camera taught by Tengler to the combination system above for the benefit of convenience and more accuracy, because the display information is directly received from the traffic control center and not by another intermedia device (e.g. camera), which may cause the delay of transmission to user.  

Per claim 12.  Fowe 327’ further teaches “In the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead.” [para. 26], with that, the speed value from a subsequent vehicle (e.g. autonomous vehicle) traveling in the first lane of the road segment is compared to the assigned first representative speed.

Per claim 13. Fowe 327’ further teach in the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], with that, the controller is configured to generate a warning for the subsequent vehicle in response to the comparison of the assigned first representative speed to the received speed value.

Per claim 14.  Fowe 327’ further teaches “the driving instruction (e.g. remain in a certain lane, switch to a different lane after a predefined time or distance) [para. 26], constitutes of the controller is configured to generate a traffic message in response to the comparison of the assigned first representative speed to the received speed value.

Per claim 15.  Fowe 327’ further teach  in the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], which constitutes of the controller is configured to generate an autonomous driving command for the subsequent vehicle in response to the comparison of the assigned first representative speed to the received speed value.

Per claim 16.  Fowe 327’ further teaches “In the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], that constitutes of the autonomous driving command includes a lane change instruction.

Per claim 17. Fowe 327’ further teaches " The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], there are variety of instructions related to the speed of the lane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that any appropriate instruction that help driver to achieve an optimum lane level could be provide as driving instruction, including the instructions speed up or slow down, so that driver would be able to find the optimum lane level. 
            
Per claim 1. Fowe 327’ discloses a method for variable speed sign speed-limit estimation without a camera, the method comprising:
 identifying probe data including location coordinates for a plurality of vehicles [para. 31] the probe data describing speeds of vehicles downstream of a plurality of lanes for a roadway [para. 18 and 21]; 
performing a multi-modality detection and clustering algorithm on the speeds of vehicles segments of the variable speed sign across the plurality of lanes, wherein clustering algorithm identifies multiple modes in the speeds of vehicles segments of the variable speed sign across the plurality of lanes [para. 37];
identifying, in response to multiple different speed modes detection and clustering algorithm, the probe data into a plurality of clusters (e.g. buckets) based on the multiple modes speed [para. 31 and 33]  ; 
calculating a first representative speed for a first cluster in the plurality of clusters; calculating a second representative speed for a second cluster in the plurality of clusters [Figs. 3-4 and para. 37];
assigning the first representative speed to a plural subset of the plurality of lanes of the roadway including a first lane and the second representative speed to a second lane of the roadway; and determining an estimate for a variable speed sign based on the first representative speed or the second representative speed calculated from the clustered probe data (as shown in Fig. 2 and para. 21, 28-30 and 40-41] the data bucket comprises speed-related information which to be displayed in a respective lanes.  Fowe 327’ does not explicitly mention that the multiple of different speeds detection is a multi-modality detection.  Fowe 834’ teaches a road segments with multi-modal traffic patterns, including a multi-modality detection algorithm and clustering one or more speed clusters of the downstream vehicles [see Figs. 2-3 and para. 21 and 66].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the multi-modality detection taught by Fowe 834’ to the calculation of Fowe 327’, for the motivation of part available at the time of invention, because the multiple different speed detection feature is known in the art, for detecting a plurality different speeds.  
Fowe 327’ not explicitly mention that the estimation of variable speed sign without use of a camera.  Tengler teaches a system and method for determining traffic conditions, comprising a display for displaying the estimate of the variable speed sign without use of a camera [see Fig. 4 and para. 35], the display of Fig. 4 shows a plurality of speed assigned for each of a plurality lane and the information received at vehicle from traffic operations center 40 [see Fig. 3 and para. 23], that the estimate of the variable speed sign displayed without use of a camera.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the estimate of the variable speed sign without use of a camera taught by Tengler to the combination system above for the benefit of convenience and more accuracy, because the display information is directly received from the traffic control center and not by another intermedia device (e.g. camera), which may cause the delay of transmission to user.  

Per claim 2. The method limitations are similarly to those in apparatus claim of 12 above that the rejection would be in the same manner.  
Per claim 3. The method limitations are similarly to those in apparatus claim of 13 above that the rejection would be in the same manner.  
Per claim 4. The method limitations are similarly to those in apparatus claim of 14 above that the rejection would be in the same manner.  
Per claim 5. The method limitations are similarly to those in apparatus claim of 15 above that the rejection would be in the same manner.  
Per claim 6. The method limitations are similarly to those in apparatus claim of 16 above that the rejection would be in the same manner.  
Per claim 7. The method limitations are similarly to those in apparatus claim of 17 above that the rejection would be in the same manner.  
Per claim 8. Fowe 327’ further teaches “an aggregation algorithm may be used to assign substantially similar speeds into the same data bucket” [para. 37], the aggregation algorithm is not a specific K-means algorithm. However, as long as the aggregation algorithm is performed the function to determine the bucket (e.g. clustering) using any known K-means algorithm for performing the similarly function would not constitute of inventive step, but it is a matter of design choice of an alternative available part.  Thus, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to employ any appropriate algorithm to perform the cluster, including the known K-means algorithm as claimed.   
Per claim 10. Fowe 327’ further teaches “the color assigned to a data bucket may be based on whether the speed associated with the speed bucket (e.g., as determined by an aggregation algorithm, as described above) is at, below, or above a predefined threshold.” [para. 42], the below speed can be considered as the first representative speed is different than the second representative speed (e.g. above speed).

Per claims 19-20.  The limitations of a non-transitory computer readable medium including instructions that when executed on a computer are similarly to those limitations of apparatus of claims 1-2 above, that the rejection would be in the same manner.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685